         Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   ATLEISURE, LLC                       )
                                        )
        Plaintiff,                      ) Civil Action No. 1:20-cv-04662-TWT
                                        )
   v.                                   ) JURY TRIAL DEMANDED
                                        )
   SUNVILLA CORPORATION                 )
                                        )
        Defendant.                      )


        PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                        DISMISS (Dkt. 013)

        Plaintiff ATLeisure, LLC (“ATLeisure”), hereby responds to Defendant

Sunvilla Corporation’s (“Sunvilla”) Motion to Dismiss Plaintiff’s Complaint

(Dkt. 13), and in opposition thereof ATLeisure shows the Court as follows:

        Sunvilla argues, contrary to the well-pleaded allegations, that

ATLeisure does not have sufficient standing to bring this action because it is

allegedly a co-owner of the ‘492 patent. As set forth herein, ATLeisure is the

sole owner of the ‘492 patent, but even if it were at one time a co-owner,

constitutional standing exists. While Sunvilla’s motion also refers to “statutory

standing,” the Supreme Court and the Federal Circuit have clarified that

where constitutional standing exists, as it does here, Sunvilla’s challenge

should be analyzed under Rule 19, which Sunvilla fails to do. However, to
       Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 2 of 14




ensure the issue is properly addressed, if ATLeisure were deemed a co-owner,

an analysis of Rule 19 confirms Yada Technology is neither necessary nor

indispensable. ATLeisure has confirmed that Yada Technologies, Inc., the

alleged co-owner of the ‘492 patent, no longer exists and cannot assert any

alleged rights in the ‘492 patent, rendering moot any argument that the failure

to include it could lead to multiple lawsuits. Alternatively, finding a defunct

Chinese company that has never claimed an interest in or asserted the ‘492

patent necessary and indispensable would hinder ATLeisure’s own rights to

the ‘492 patent. Given the applicable standards, the allegations and evidence

herein defeat a motion to dismiss.

I.    ATLEISURE IS THE OWNER OF THE ‘492 PATENT.

      The rights to the ‘492 patent were originally assigned to Southern Sales &

Marketing Group, Inc. (“Southern Sales”) on November 12, 2009. Sunvilla does not

dispute this fact. (Dkt. 13-1, p. 5.) On August 27, 2011, Yada Technology Group

Company, Ltd. (“Yada Technology”) and Southern Casual Living, which was

subsequently renamed ATLeisure, provided a letter of intent to purchase the

umbrella business from Southern Sales, listing Southern Casual Living as the

“Buyer.” (Exhibit A, the Declaration of William Browne, ¶4.) On May 24, 2012,

ATLeisure and Yada Technology completed payment on the asset purchase from



                                      -2-
          Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 3 of 14




Southern Sales and exercised an option to purchase a group of patents and

trademarks for Southern Sales’ umbrella business – including the ‘492 patent. (Ex.

A, ¶6.) At the time, Yada Technology owned all membership units of ATLeisure.

(Ex. A, ¶3.) While the assignment agreement listed both ATLeisure and Yada

Technology - both parties in the separate asset purchase agreement – another

assignment on the same date clarifies that the ‘492 patent (and the other patents

associated with the option) were assigned to and owned solely by ATLeisure. (Ex.

A, ¶7.)

      Sunvilla argues that ATLeisure admits Yada Technology is a co-owner.

(Dkt. 13-1, p. 7.) ATLeisure has made no such admission. From the outset of the

transaction, starting with the letter of intent, ATLeisure was recognized by the

parties as the true “buyer” of the umbrella business from Southern Sales. (Ex. A,

¶4.) The assignment to only ATLeisure was prepared with the knowledge and

consent of Yada Technology, establishing that ATLeisure is the owner and the only

entity with the right to use, license and enforce the ‘492 patent. (Ex. A, ¶¶7-9.) The

parties’ intent for ATLeisure to be the sole owner of the ‘492 patent is also reflected

by the assignment with the USPTO listing only ATLeisure as the owner. (Id.) The

USPTO assignment was recorded on the same date as the assignment, May 24,

2012. Importantly, at that time ATLeisure was owned and controlled by Yada


                                         -3-
          Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 4 of 14




Technology, which directed ATLeisure to record the assignment in the USPTO

showing ATLeisure as the sole owner. (Ex. A, ¶9.) As set forth in the USPTO

assignment and in the Browne Declaration, ATLeisure is the sole owner of the ‘492

patent.

      On June 8, 2012, Yada Technology (the sole owner of ATLeisure) sold 100%

of the membership units of ATLeisure to third party Urserendipatio. (Ex. A, ¶10.)

The parties understood that the intellectual property transferred by Southern Sales

and Harbaugh on May 24, 2012, was owned by ATLeisure at the time, as reflected

by the assignment to only ATLeisure with Yada Technology’s knowledge, consent

and direction. (Ex. A, ¶¶9, 11.) Yada Technology also executed a release in favor

of ATLeisure in association with the ATLeisure sale, releasing any claims related

in any way to the acquisition or the operation of ATLeisure to date. (Ex. A, ¶11.)

Ownership of the membership units of ATLeisure have changed hands since, but

ATLeisure has consistently owned, used, licensed and enforced the ‘492 patent

since May 24, 2012. (Ex. A, ¶12.) At no time has Yada Technology ever claimed

any interest in the ‘492 patent or asserted the ‘492 patent. (Id.) After selling its

interest in ATLeisure, Yada Technology was sold to an individual who has since

passed away. (Ex. A, ¶13.) Yada Technology went through bankruptcy in China

and is no longer authorized to do business under Chinese law. (Id.) Even accepting


                                        -4-
       Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 5 of 14




Sunvilla’s argument, which is contrary to the evidence, if Yada Technology was

ever a co-owner, it no longer exists and cannot bring suit, license or enforce the

‘492 patent. In the context of a motion to dismiss, where the Court must accept

“the allegations in the complaint as true and [construe] them in the light most

favorable to the plaintiff,” there is no basis to conclude ATLeisure is a co-owner of

the ‘492 patent and to dismiss the action. See Powell v. Thomas, 643 F.3d 1300, 1302

(11th Cir. 2011). The motion should be denied in its entirety.

II.   STANDING ONLY REQUIRES AN ALLEGATION OF EXCLUSIONARY
      RIGHTS AND INFRINGEMENT.

      Federal court jurisdiction requires constitutional standing. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992). The

Federal Circuit has recognized that “those who possess ‘exclusionary rights’ in a

patent suffer an injury when their rights are infringed.” Lone Star Silicon

Innovations LLC v. Nanya Tech. Corp., 925 F.3d 1225, 1234 (Fed. Cir. 2019). At the

pleadings stage, one need only allege “that it possesses exclusionary rights and

that [Defendant] infringe those rights.” Lone Star, 925 F.3d at 1234.

      Constitutional standing cannot be disputed in this case. ATLeisure has

alleged that it owns exclusive rights in the ‘492 patent and that Sunvilla has

infringed those rights. (See, e.g., Dkt. 1, ¶¶2, 17, 28.) As such, ATLeisure has alleged




                                         -5-
        Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 6 of 14




“that it possesses exclusionary rights and that [Defendant] infringe those rights,”

establishing constitutional standing. See Lone Star, 925 F.3d at 1234. Ironically, even

Sunvilla’s theory that ATLeisure is a co-owner of the ‘492 patent1 establishes

constitutional standing, because a co-owner enjoys exclusionary rights, including

the right to license others. See Bellehumeur v. Bonnett, 127 Fed. Appx. 480, 483 (Fed.

Cir. March 8, 2005); Morrow v. Microsoft Corp., 499 F.3d 1332, 1344 (Fed. Cir. 2007)

(“the right to license third parties is an important patent right because implicit in

the right to exclude is the right to waive that right.”). Thus, while ATLeisure

contends there is no basis to conclude it is a co-owner of the ‘492 patent, even if

this were true, ATLeisure necessarily owns exclusive rights in the ‘492 patent and

has alleged that Sunvilla has infringed those rights. (See, e.g., Dkt. 1, ¶¶2, 17, 28.)

Whether as an owner, or even under Sunvilla’s co-owner theory, constitutional

standing exists.

III.   RULE 19 DOES NOT REQUIRE DISMISSAL.

       A.    Because Standing is Proper, A Rule 19 Analysis Controls.

       Sunvilla argues that ATLeisure cannot establish “statutory standing,” but

the recent Federal Circuit opinion in Lone Star (applying recent Supreme Court


1Dkt. 13-1, p. 1 (“Atleisure’s own ownership records show that the ‘492 patent is co-
owned…”); Sunvilla’s motion attaches the USPTO recordation of the assignment of
the ‘492 patent to ATLeisure at Dkt. 13-4.

                                         -6-
        Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 7 of 14




law) recognizes that “so-called ‘statutory standing’ defects do not implicate a

court's subject-matter jurisdiction.” Lone Star, 925 F.3d at 1235. Instead, Sunvilla’s

challenge is under Rule 12(b)(6) and properly analyzed under Rule 19, the

application of which is subject to the Court’s discretion. See Laker Airways, Inc. v.

British Airways, PLC, 182 F.3d 843, 847 (11th Cir. 1999) (dismissal under Rule 19 for

failure to join an indispensable party is within the Court’s discretion.)

      Courts have recognized “a general rule” that co-owners of a patent are

required to file suit, relying primarily on cases following the decision in Ethicon v.

U.S. Surgical Corp., 135 F. 3d 1456, 1467 (Fed. Cir. 1998). See Israel Bio-Engineering

Project v. Amgen, Inc., 475 F.3d 1256, 1264 (Fed. Cir. 2007); SourceOne Glob. Ptnrs.,

LLC v. KGK Synergize, Inc., No. 08 C 7403, 2009 U.S. Dist. LEXIS 56061, at *10 (N.D.

Ill. June 29, 2009). The logic of the Ethicon line of cases is primarily the concern that

litigation and prospective relief by one co-owner can be thwarted where another

co-owner has the right to license patent use but not release the past infringement

on behalf of another co-owner. See Ethicon, 135 F. 3d at 1467.

      However, there are exceptions to this “general” rule that have been applied

by the Federal Circuit and various district courts, in particular where the court

properly considered Rule 19. For example, in Dainippon Screen the Federal Circuit

reversed a dismissal based on the failure to include a patent owner that was a


                                          -7-
       Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 8 of 14




related entity to the named party, citing the failure to perform an analysis under

Rule 19 and a determination that the involvement of the patent owner would not

change the action. See, e.g., Dainippon Screen Mfg. Co., Ltd. v. CFMT, Inc., 142 F.3d

1266, 1272 (Fed. Cir. 1998); Synopsys, Inc. v. Magma Design Automation, Inc., No. C-

04-3923 MMC, 2006 U.S. Dist. LEXIS 21662, at *9 (N.D. Cal. Mar. 30, 2006)

(recognizing that under Rule 19 a co-owner is not necessarily indispensable). In

SourceOne, the Northern District of Illinois considered whether a declaratory

judgment action could proceed where the other co-owner – the U.S. Government

– could not be joined as a party. The SourceOne decision ultimately refused to

dismiss the action, despite the exclusion of the co-owner of the patent-in-suit. 2009

U.S. Dist. LEXIS 56061, at *15. If ATLeisure is deemed a co-owner, one must

analyze the facts under Rule 19 to consider Sunvilla’s motion to dismiss.

      B.     The Rule 19 Analysis Requires Denial.

      If the Court finds that ATLeisure is the sole owner of the ‘492 patent, the

motion to dismiss must be denied. Alternatively, if Yada Technology were

determined to have been a co-owner of the ‘492 patent, it is neither necessary nor

indispensable. Notably, “moving party has the burden to establish that an absent

party is necessary and indispensable,” but beyond arguing the issue of standing,

Sunvilla does not specifically address the factors under Rule 19 as required. See


                                        -8-
        Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 9 of 14




Abbott Point of Care, Inc. v. Epocal, Inc., Civil Action No. CV-08-S-543-NE, 2008 U.S.

Dist. LEXIS 125638, at *8 (N.D. Ala. June 23, 2008). In determining whether a party

should be joined if feasible, “pragmatic concerns, especially the effect on the

parties and the litigation, control.” Challenge Homes, Inc. v. Greater Naples Care Ctr.,

Inc., 669 F.2d 667, 669 (11th Cir. 1982).

       With respect to Rule 19(a)(1), there is no pragmatic reason why the Court

cannot resolve ATLeisure’s claims (i.e. infringement, damages and injunctive

relief) regardless of the participation of Yada Technology. Yada Technology has

never claimed any interest in the ‘492 patent—to the contrary, it owned and

controlled ATLeisure at the time of the assignment and directed ATLeisure to

record the assignment in the USPTO reflecting ATLeisure as the sole owner of the

‘492 patent. (Ex. A, ¶¶8-9.) While Sunvilla argues one concern is the prevention of

multiple infringement lawsuits, this is not a valid theory as Yada Technology no

longer exists and therefore cannot pursue an action. (Id., ¶13.) Even if the Court

were to determine Yada Technology necessary, there is no evidence that it is or

ever has been subject to service of process. Indeed, because Yada Technology no

longer exists it cannot be served with process, thus it cannot be joined in this

action. (Id.)




                                            -9-
       Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 10 of 14




      If the Court determined (a) that Yada Technology was a co-owner and (b) is

required to be joined, the Court must still consider whether it is indispensable. In

analyzing this issue, the Court must evaluate the enumerated considerations in

Rule 19(b) to “determine whether, in equity and good conscience, the action

should proceed among the existing parties or should be dismissed.” Molinos Valle

Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1344 (11th Cir. 2011). Consideration (1)

weighs against dismissal. As the advisory committee notes recognize, the inquiry

is “[w]ould any party be exposed to a fresh action by the absentee [party], and if

so, how serious is the threat?” Id., citing to Fed. R. Civ. P. 19 advisory committee's

notes. Yada Technology has never in the past years contended itself an owner of

the ‘492 patent or asserted any claim thereunder. (Ex. A, ¶12.) Moreover, Yada

Technology went through bankruptcy in China and no longer exists, rendering the

concern for a second suit impossible. (Id., ¶13.) Consideration (2) weighs against

dismissal. Yada Technology would not be prejudiced because it has never

articulated an ownership claim over the ‘492 patent, but if it did an injunction

against Sunvilla would benefit rather than prejudice it. Consideration (3) is more

concerned about whether a judgment can reach the absent party, but that is not a

concern here because a finding as to the patent will be reported to the USPTO (AO

120) and available to the public.


                                        - 10 -
       Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 11 of 14




      Finally, consideration (4) weighs heavily against dismissal. If Yada

Technology is deemed necessary and indispensable, ATLeisure may have no way

of enforcing its patent rights. Yada Technology’s most recent owner is deceased

and the company itself no longer exists and cannot conduct any business. (Ex. A,

¶13.) There is no dispute that ATLeisure is the owner of the ‘492 patent (Dkt. 13-1,

p. 1), but those rights could be rendered meaningless by virtue of a determination

that Yada Technology, a Chinese entity no longer in existence, is a necessary and

indispensable party. There is no other jurisdiction where Yada Technology could

be included in suit, nor a way to involuntarily join this former entity. To doom

properly granted patent rights in this way, through no fault of ATLeisure, is

neither equitable nor in good conscience. The Court should deny Sunvilla’s

motion.

IV.   CONCLUSION

      As acknowledged through the recordation of the ‘492 patent assignment

and the evidence herein, ATLeisure is the sole owner of the ‘492 patent. Yada

Technology owned and controlled ATLeisure in 2012, knew of and consented

to an assignment to ATLeisure of the ‘492 patent, and directed the filing of the

assignment in the USPTO. From a practical perspective, Yada Technology no

longer exists, has never attempted to assert the ‘492 patent, and never will do



                                       - 11 -
      Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 12 of 14




so. To deem Yada Technology, in the Court’s discretion, necessary and

indispensable, is neither equitable nor in good conscience. The motion to

dismiss should be denied.




                                   - 12 -
      Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 13 of 14




     Respectfully submitted, February 18, 2021.

                             By:   /s/ Ryan T. Santurri
                                   Ryan T. Santurri (Pro Hac Vice)
                                   Florida Bar No. 15698
                                   Email: rsanturri@allendyer.com

ALLEN, DYER, DOPPELT + GILCHRIST, P.A.
255 South Orange Avenue, Suite 1401
Post Office Box 3791
Orlando, Florida 32801
407.841.2330
                                 Jeffrey T. Breloski, Trial Counsel
                                 Georgia Bar No. 858291
                                 Florida Bar No. 18077
                                 E-mail: jbreloski@ATLawip.com

ATLAWIP LLC
1265 Stuart Ridge
Johns Creek, Georgia 30022
678.667.3491


                                   Attorneys for Plaintiff




                                   - 13 -
      Case 1:20-cv-04662-TWT Document 20 Filed 02/18/21 Page 14 of 14




                      CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1D, the undersigned counsel certify that the foregoing

has been prepared in Century Schoolbook 13 point, one of the four fonts and

points approved by the Court in LR 5.1C.

                                     /s/ Ryan T. Santurri
                                     Ryan T. Santurri (Pro Hac Vice)
                                     Florida Bar No. 15698
                                     USPTO Reg. No. 61,894
                                     Email: rsanturri@allendyer.com


                       CERTIFICATE OF SERVICE

      I also certify that I have electronically filed a copy of the foregoing and

understand that notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system and that parties may access

this filing through the CM/ECF system.

   Dated: February 18, 2021

                                     /s/ Ryan T. Santurri
                                     Ryan T. Santurri (Pro Hac Vice)
                                     Florida Bar No. 15698
                                     USPTO Reg. No. 61,894
                                     Email: rsanturri@allendyer.com




                                     - 14 -
